Exhibit 10.2 EMPLOYMENT AGREEMENT THIS EMPLOYMENT AGREEMENT (this “ Agreement ”), is entered into as of this 4th day of April, 2016 (the “ Effective Date ”) by and between The Providence Service Corporation, a Delaware corporation, with its corporate headquarters located at 44 East Broadway Blvd., Tucson, Arizona, 85701 (the “ Company ”), and Sophia Tawil , an individual currently residing at (“ Employee ”). BACKGROUND WHEREAS , the Company desires to employ and appoint Employee as the Company’s Senior Vice President, General Counsel, Chief Compliance Officer and Secretary of the Company; WHEREAS , effective as of the Effective Date, the Company’s Board of Directors (the “ Board ”) has appointed Employee as Senior Vice President, General Counsel, Chief Compliance Officer and Secretary of the Company, and Employee desires to accept such employment and position; and WHEREAS , the Company and Employee are entering into this Agreement to set out the agreement between them regarding the terms of Employee’s employment. NOW, THEREFORE , in consideration of the facts, mutual promises and covenants contained herein and intending to be legally bound hereby, the parties hereto agree as of the Effective Date: 1. Employment and Term . The Company hereby agrees to employ Employee and Employee hereby agrees to work in the employ of the Company. Such employment will have a term (the “ Term ”) commencing as of the Effective Date and, if not previously terminated in accordance with the terms of this Agreement, ending at the close of business on the second (2nd) anniversary of the Effective Date. Employee’s employment may continue hereunder following the Term. Employee’s employment, whether during the Term or thereafter, shall be subject in all respects to the terms and conditions set forth in this Agreement, as well as to all of the Company’s policies and rules that are binding on executive employees generally. 2. Office and Duties . (a) During the Term, Employee shall serve as the Senior Vice President, General Counsel, Chief Compliance Officer and Secretary of the Company, and shall report directly to the Company’s Chief Executive Officer (the “
